DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 10/24/2022.
Claims 1, 11, 12, and 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant’s arguments, see Page 8, filed 10/24/2022, with respect to the claim objection have been fully considered and are persuasive. The objection of Claims 12 and 20 has been withdrawn.
Applicant's arguments, see Pages 9-10, filed 10/24/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Page 9: “However, as the MPEP acknowledges, "software is not automatically an abstract idea" and "not all methods of organizing human activity are abstract ideas." MPEP 2106.04(a)-(a)(2)(II). To qualify as an abstract idea as a purported fundamental economic concept, the activity must be a longstanding commercial practice, such as hedging, insurance and mitigating risks. Id. Conversely, the independent claims are directed at the structural relationship and communication between various structural features, such as a shared vehicle support platform, a communication interface, a driver information source, and one or more sensors, to provide sensor data analysis for identifying driver safety for selection of a vehicle. The interactions between these features are not longstanding commercial practice, such as hedging, insurance, or mitigating risks. Thus, the claims do not recite an abstract idea.”. Examiner respectfully disagrees because the limitations of “receiving, via ... and from ..., information indicating a driver requesting a shared vehicle; estimating, via a driver characteristic model and based on online web browsing information associated with the driver, one or more estimated safe driving characteristics of the driver, the driver characteristic model being ..., the one or more estimated safe driving characteristics of the driver being further estimated by monitoring sensor data from ....; determining, via a driver score model and based on the one or more estimated safe driving characteristics of the driver, a driver safety score indicating an estimated risk of an accident involving the driver; selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on the driver safety score and one or more safety features of the subset of the plurality of available vehicles; and causing, via ..., display of ... offering the subset of the plurality of available vehicles to the driver” are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sale activities. The “shared vehicle support platform”, “communication interface”, “a driver information source”, “a machine learning model trained to estimate the one or more safe driving characteristics of the driver based on the online web browsing information, wherein the one or more safe driving characteristics are estimated at a profile component communicably coupled to the communication interface”, “one or more sensors”, and “a user interface” are considered as additional elements that are recited at high level generality and merely invoked as a tool to perform a process of matching drivers to one or more vehicles of a shared vehicle services (See MPEP 2106.05(f)) and represent mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use (See MPEP 2106.05(h)).
Examiner respectfully disagrees Applicant’s argument on Page 9: “However, to expedite prosecution, Applicant has amended the claims to recite specific structural features, such as a shared vehicle support platform, a communication interface, a driver information source, and one or more sensors, and the relationships between those features that together provide improvements to the technical field of sensor data analysis for identifying driver safety and selection of a vehicle. The specification of the present disclosure describes the difficulties associated with matching drivers to vehicles due to lack of data about drivers and vehicles. The claim features provide a computer implemented technique for analyzing sensor data via driver characteristic and driver score models to efficiently select a vehicle for each driver. Such improvements to the functioning of a computer or improvement to technology evidence a practical application. MPEP 2106.04(d). Thus, the claims are not directed to an abstract idea.”. Examiner respectfully disagrees because the claims provide an improvement of the process of matching drivers to one or more vehicles of a shared vehicle services, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Examiner respectfully disagrees Applicant’s arguments on Page 10: “The Office has not provided any support beyond a conclusory statement that any of the features recited in the claims are well-understood, routine, conventional activity. For example, "selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on the driver safety score and one or more safety features of the subset of the plurality of available vehicles," as recited in independent claim 1 [as well as claims 12 and 20] is not well-understood, routine, conventional activity.”. Examiner respectfully disagrees because non-final rejection, mailed on 06/23/2022, did not include that the independent claims are well-understood, routine, and conventional activity. 
Applicant’s arguments, see Pages 10-12, filed 10/24/2022, with respect to the 35 U.S.C. 103 rejections of Claims 1-20 have been considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Page 11: “Applicant submits that Clark in view of Raman in view of Khoury and further in view of Lohmeier fails to teach "selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on the driver safety score and one or more safety features of the subset of the plurality of available vehicles" as recited in claims 1 [similarly in Claims 12 and 20] ... Lohmeier generally describes a vehicle sharing system. Raman described techniques for providing driving quality feedback. However, Raman and Lohmeier also fail to teach selecting a vehicle based on both a driver safety score and one or more safety features of the vehicle and fail to cure the deficiencies of Clark and Khoury.”. Examiner respectfully disagrees because Clark teaches “selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on ... one or more safety features of the subset of the plurality of available vehicles” (See “In some implementations, the car provided for borrowing has to meet certain criteria, such as age of the car, mileage on the car, and the functionality of the car. For example, the car can be required to be no more than eight years old and have been driven fewer than 85,000 miles. Further, cars can be required to be safe, well maintained, and fully functional. Once approved, the device that communicates with the server system and provides access to borrowers is installed in the car.” in Paragraph [0057]), and Lohmeier teaches “selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on the driver safety score” (See “The vehicle request specifies a vehicle rating level used by the rating server 145 to filter the set of potentially available vehicles for the rated user... The user is uniquely identified in the system for purposes of retrieving user rating information for purposes of assigning a rating to the requesting user. Thus two applicable ratings-based filters arise from each vehicle request from a rated user: (1) a vehicle filter that renders a list of potentially responsive vehicles; and (2) a user filter that disqualifies potentially responsive vehicles based upon user rating-based limitations specified for individual ones of the responsive vehicles.” in Paragraph [0105] and “The presence of user ratings enables a car owner/lender to ensure that a primary borrower only allows a suitable/desirable secondary borrower to nest vehicle sharing. For example, the car owner/lender may specify a particular rating requirement/threshold for any secondary borrow (a rating level that may in fact differ from a rating requirement for a primary borrower).” in Paragraph [0027]). The combination of the claim limitations is being considered obvious since one of ordinary skill in the art would have been capable of applying this known technique of Lohmeier (filtering technique) to a known device (method or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use filtering technique of Lohmeier to improve the selection process of a subset of the plurality of available vehicles of Clark in view of Raman and Khoury. Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for shared vehicle support platform), “a machine” (shared vehicle support platform), and “an article of manufacture” (non-transitory computer readable media for shared vehicle service system) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A method comprising: 
at …: 
receiving, via ... and from ..., information indicating a driver requesting a shared vehicle; 
estimating, via a driver characteristic model and based on online web browsing information associated with the driver, one or more estimated safe driving characteristics of the driver, the driver characteristic model being ..., the one or more estimated safe driving characteristics of the driver being further estimated by monitoring sensor data from ...; 
determining, via a driver score model and based on the one or more estimated safe driving characteristics of the driver, a driver safety score indicating an estimated risk of an accident involving the driver; 
selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on the driver safety score and one or more safety features of the subset of the plurality of available vehicles; and 
causing, via ..., display of … offering the subset of the plurality of available vehicles to the driver.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, estimating, determining, selecting, and causing display offering the subset of the plurality of available vehicles to the driver are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sale activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a shared vehicle support platform”, “communication interface”, “a driver information source”, “a machine learning model trained to estimate the one or more characteristics of the driver based on the online web browsing information, wherein the one or more characteristics are estimated at a profile component communicably coupled to the communication interface”, “one or more sensors”, and “a user interface”. The additional element of “a machine learning model trained to estimate ...” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of receiving, estimating, determining, selecting, and presenting offers by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform the process of matching drivers to one or more vehicles of a shared vehicle services (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component and representing mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of matching drivers to one or more vehicles of a shared vehicle services amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The method of claim 1, further comprising: 
determining information indicating one or more safety features for each of the plurality of available vehicles, 
wherein the selecting of the subset of the plurality of available vehicles is further based on the information indicating the one or more safety features.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 2 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 3 is directed to substantially the same abstract idea as Claims 1 and 2 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea by defining “wherein the information indicating the one or more safety features is a safety score”. 
Step 2A, Prong 2: Claim 3 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 3 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 4 recites the following limitations:
The method of claim 3, further comprising: ranking the subset of the plurality of available vehicles based on the safety score of each vehicle of the subset of the plurality of available vehicles.
Claim 4 is directed to substantially the same abstract idea as Claims 1, 2, and 3 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 4 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 4 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 5 is directed to substantially the same abstract idea as Claims 1, 2, and 3 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea by defining “wherein the safety score is further based on one or more dynamic conditions including weather, traffic, and/or time of day”. 
Step 2A, Prong 2: Claim 5 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 5 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 6 recites the following limitations:
The method of claim 1, further comprising: determining information indicating a repair cost for each of the plurality of available vehicles, 
wherein the selecting of the subset of the plurality of available vehicles is further based on the information indicating the repair cost.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 6 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 6 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 7 is directed to substantially the same abstract idea as Claims 1 and 6 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea by defining “wherein the information indicating the repair cost is a repair cost score”. 
Step 2A, Prong 2: Claim 7 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 7 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
The method of claim 6, further comprising: ranking the subset of the plurality of available vehicles based on the repair cost of each vehicle of the subset of the plurality of available vehicles.
Claim 8 is directed to substantially the same abstract idea as Claims 1 and 6 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 8 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 8 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 9 recites the following limitations:
The method of claim 1, further comprising: determining a cost per distance associated with each of the subset of the plurality of available vehicles, 
wherein the causing display of the user interface includes causing display of the cost per distance for each vehicle of the subset of the plurality of available vehicles.
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 9 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 9 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 10 recites the following limitations:
The method of claim 1, further comprising: collecting driving data associated with use of a selected one of the subset of the plurality of available vehicles by the driver; and 
updating the driver safety score based on the driving data.
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 10 recites one additional element – “collecting driving data”. The collecting step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Step 2B: For the collecting step that was considered extra-solution activity above in Step 2A, this has been re-evaluated here in Step 2B and determined to be well-understood, routine, conventional activity in the field. Paragraph [65] of the Specification identifies that “The driving data may be collected by shared vehicle service application 153 executing on the mobile system 150, which may store the driving data and/or trips data in the application database 154 before transmitting it. The mobile system 150 may transmit the driving data periodically and/or in real-time.” This background does not provide any indication that shared vehicle service application is anything other than a generic, off-the-shelf computer component, and the Symantec, TL/, and O/P Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept and therefore, the claim is not patent eligible.
Claim 11 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea by defining “wherein, the online web browsing information includes online behavior data, and the one or more estimated safe driving characteristics are one or more of an age, gender, or zip code of the driver”. 
Step 2A, Prong 2: Claim 11 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 11 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
… to: 
receive, via ..., information indicating a driver requesting a shared vehicle; 
estimate, via a driver characteristic model and based on online web browsing information associated with the driver, one or more estimated safe driving characteristics of the driver, the driver characteristic model being ...; 
determine, via a driver score model and based on the one or more estimated safe driving characteristics of the driver, a driver safety score indicating an estimated risk of an accident involving the driver, the one or more estimated safe driving characteristics of the driver being further estimated by monitoring sensor data from ...; 
select, from a plurality of available vehicles, a subset of the plurality of available vehicles based on the driver safety score; and 
indicate, via the communication interface, the subset of the plurality of available vehicles to the driver.
Step 2A, Prong 1: The limitations for Claim 12 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, estimating, determining, selecting, and indicating the subset of the plurality of available vehicles to the driver are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sale activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 12 recites additional elements – “a shared vehicle support platform comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the shared vehicle support platform”, “communication interface”, “a machine learning model trained to estimate the one or more characteristics of the driver based on the online web browsing information”, “one or more sensors”, and “a user interface”. The additional element of “a machine learning model trained to estimate ...” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of receiving, estimating, determining, selecting, and indicating the subset of the plurality of available vehicles by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform the process of matching drivers to one or more vehicles of a shared vehicle services (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component and representing mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of matching drivers to one or more vehicles of a shared vehicle services amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 13 recites the following limitations:
The shared vehicle support platform of claim 12, wherein, the memory further stores instructions that, when executed by …, cause … to 
determine information indicating one or more safety features for each of the plurality of available vehicles, and 
selecting the subset of the plurality of available vehicles is further based on the information indicating the one or more safety features.
Claim 13 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A: Prong 2: This dependent claim recites additional elements – “the one or more processors” and “the shared vehicle support platform”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of matching drivers to one or more vehicles of a shared vehicle services amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 14 is directed to substantially the same abstract idea as Claims 12 and 13 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea by defining “wherein the information indicating the one or more safety features is a safety score”. 
Step 2A, Prong 2: Claim 14 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 14 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 15 recites the following limitations:
The shared vehicle support platform of claim 12, wherein, the memory further stores instructions that, when executed by …, cause … to 
determine information indicating a repair cost for each of the plurality of available vehicles, and 
selecting the subset of the plurality of available vehicles is further based on the information indicating the repair cost.
Claim 15 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim recites additional elements – “the one or more processors” and “the shared vehicle support platform”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of matching drivers to one or more vehicles of a shared vehicle services amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 16 is directed to substantially the same abstract idea as Claims 12 and 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea by defining “wherein the information indicating the repair cost is a repair cost score”. 
Step 2A, Prong 2: Claim 16 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 16 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 17 recites the following limitations:
The shared vehicle support platform of claim 16, wherein the memory further stores instructions that, when executed by …, cause … to rank the subset of the plurality of available vehicles based on the repair cost score of each vehicle of the subset of the plurality of available vehicles.
Claim 17 is directed to substantially the same abstract idea as Claims 12, 15, and 16 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim recites additional elements – “the one or more processors” and “the shared vehicle support platform”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of matching drivers to one or more vehicles of a shared vehicle services amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 18 recites the following limitations:
The shared vehicle support platform of claim 12, wherein, the memory further stores instructions that, when executed by …, cause … to 
determine a cost per distance associated with each of the subset of the plurality of available vehicles, and
cause display of the cost per distance for each vehicle of the subset of the plurality of available vehicles to the driver.
Claim 18 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim recites additional elements – “the one or more processors” and “the shared vehicle support platform”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of matching drivers to one or more vehicles of a shared vehicle services amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 19 recites the following limitations:
The shared vehicle support platform of claim 12, wherein the memory further stores instructions that, when executed by …, cause … to: 
… associated with use of a selected one of the subset of the plurality of available vehicles by the driver; and 
update the driver safety score based on the driving data.
Claim 19 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 1: This dependent claim recites additional elements – “the one or more processors”, “the shared vehicle support platform”, and “collect driving data”. The additional elements – “the one or more processors” and “the shared vehicle support platform” amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. The collecting step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Step 2B: For the collecting step that was considered extra-solution activity above in Step 2A, this has been re-evaluated here in Step 2B and determined to be well-understood, routine, conventional activity in the field. Paragraph [65] of the Specification identifies that "The driving data may be collected by shared vehicle service application 153 executing on the mobile system 150, which may store the driving data and/or trips data in the application database 154 before transmitting it. The mobile system 150 may transmit the driving data periodically and/or in real-time." This background does not provide any indication that shared vehicle service application is anything other than a generic, off-the-shelf computer component, and the Symantec, TL/, and O/P Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept and therefore, the claim is not patent eligible.
Claim 20 recites the following limitations:
… to: 
receive, via ..., information indicating a driver requesting a shared vehicle; 
estimate, via a driver characteristic model and based on online web browsing information associated with the driver, one or more estimated safe driving characteristics of the driver, the driver characteristic model being trained to estimate the one or more safe driving characteristics of the driver based on the online web browsing information, wherein the one or more safe driving characteristics are estimated at ..., the one or more estimated safe driving characteristics of the driver being further estimated by monitoring sensor data from ...; 
determine, via a driver score model and based on the one or more estimated characteristics of the driver, a driver safety score indicating an estimated risk associated with the driver; 
select, from a plurality of available vehicles, a subset of the plurality of available vehicles based on the driver safety score and one or more safety features of the subset of the plurality of available vehicles; and 
cause, via the communication interface, display of … offering the subset of the plurality of available vehicles to the driver.
Step 2A, Prong 1; The limitations for Claim 20 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, estimating, determining, selecting, and causing display offering the subset of the plurality of available vehicles to the driver are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sale activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 20 recites additional elements – “one or more non-transitory computer readable media storing computer-executable instructions that, when executed by one or more processors of a shared vehicle service system, cause the shared vehicle service system”, “a communication interface”, “a profile component communicably coupled to the communication interface”, “one or more sensors”, and “a user interface”. The claim as a whole merely describes how to generally “apply” the concept of receiving, estimating, determining, selecting, and presenting offers by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform the process of matching drivers to one or more vehicles of a shared vehicle services. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of matching drivers to one or more vehicles of a shared vehicle services amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US PG Pub. No. 2012/0330696 A1; hereinafter "Clark") in view of Raman; Madhusudan (US PG Pub. No. 2014/0322676 A1; hereinafter "Raman"), Khoury; Joseph (US PG Pub. No. 2017/0255966 A1; hereinafter "Khoury"), and Lohmeier et al. (US PG Pub. No. 2015/0371153 A1; hereinafter "Lohmeier").
Regarding Claim 1, Clark teaches a method comprising: at a shared vehicle support platform (See “In general, in an aspect, a car-sharing method includes, through an online site, enabling owners of cars to offer them for sharing at designated times and in designated locations, for money; through an online site, enabling borrowers of cars to arrange to borrow available cars at the designated times and in the designated locations, for money; centrally arranging for insurance automatically to apply to the sharing of the cars; and using information received from electronics about the locations and identities of the cars, to manage the execution of the sharing of the cars.” in Paragraph [0007] and “We use the term host (or manager) to include, for example, a party that is typically neither the owner nor the user or borrower of an asset that is subject to a sharing transaction but provides an online portal or platform or mode of use (such as the World Wide Web or client server applications running on mobile devices and mobile device servers) that enables owners and borrowers to initiate, manage, and complete sharing transactions electronically.” in Paragraph [0023]): receiving, via a communication interface and from a driver information source, information indicating a driver requesting a shared vehicle (See “The system also facilitates the borrowing of cars by providing liability, property damage, collision, comprehensive, theft, and other insurance coverage for the car and the borrower underwritten by a third party insurance carrier and that automatically is in force when the borrower is driving the car." in Paragraph [0038], "For example, the server 402 can receive requests to borrow cars through its communication interface 418, and can provide information regarding available cars through its communication interface 418.” in Paragraph [0067], and “As a borrower, the user provides contact information and her driver's license information when she becomes a member. The system receives information pertaining to the driving record of the borrower. The system can reject borrowers who have a poor driving history, indicated by tickets, violations, or accidents.” in Paragraph [0042] wherein the “driving record of the borrower” is considered to be received from “a driver information source”); selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on ... one or more safety features of the subset of the plurality of available vehicles (See “In some implementations, the car provided for borrowing has to meet certain criteria, such as age of the car, mileage on the car, and the functionality of the car. For example, the car can be required to be no more than eight years old and have been driven fewer than 85,000 miles. Further, cars can be required to be safe, well maintained, and fully functional. Once approved, the device that communicates with the server system and provides access to borrowers is installed in the car.” in Paragraph [0057]); and causing, via the communication interface, display of a user interface offering the subset of the plurality of available vehicles to the driver (See “The system can display to the borrower available cars in a variety of ways, such as listing the available cars closest to the borrower's home address first. Alternatively or additionally, the listing can show the available cars that are closest to the borrower's current location, for example, if the borrower is using a smart phone or other mobile computing device that can provide current location information.” in Paragraph [0043], “FIGS. 15 and 16 are search pages 1800, 1900 that show search results for available cars. FIG. 15 shows a listing of results 1814 for a search of cars available. The results 1814 can be returned for a search based on a location 1804, date 1806, and time 1808 that the cars are available.” in Paragraph [0102], “Each result 1814 displays the distance 1816 from the location 1804 entered in the search parameters. The result 1814 also shows a picture 1818 of the car, a borrowing rate 1820, a name 1822 of the car, a make and model 1824 of the car, a rating 1826 of the car, and a beginning availability 1828 of the car.” in Paragraph [0103], and Fig. 15 showing an example of a user interface offering the subset of the plurality of available vehicles to the driver). 
Although Clark teaches receiving one or more driver characteristics of the driver based on web browsing information associated with the driver (See “As a borrower, the user provides contact information and her driver's license information when she becomes a member. The system receives information pertaining to the driving record of the borrower.” in Paragraph [0042] and “The member page 1600 includes a member information section 1620. The member information section 1620 displays basic information about the member, including the member's name 1621 and a picture of the member 1622... In addition to the welcome message, the member information section 1620 can display member statistics, such as how many trips the member has taken and ratings or review statistics of the member.” in Paragraph [0092]), Clark does not explicitly teach estimation, via a driver characteristic model and based on online web browsing information associated with the driver, one or more estimated characteristics of the driver. However, Raman teaches estimating, via a driver characteristic model and based on ... information associated with the driver, one or more estimated safe driving characteristics of the driver, the driver characteristic model being a machine learning model trained to estimate the one or more characteristics of the driver based on the ... information, wherein the one or more safe driving characteristics are estimated at a profile component communicably coupled to the communication interface (See “The automotive support platform 101 is capable of outputting driving profiles determined by risk analysis from multiple facets of the driver's life, which consolidate the context of driving behavior as a collation of driving habits alongside lifestyle behaviors, such as credit score maintenance… As applied to the automotive support platform 101, the artificial neural network may receive a critical mass of input data, wherein the input data may be ascribed to a certain type of driver (e.g., "safe", "average", or "dangerous" driver). Therefore, system 100 associates one more factors in the contextual parameters including … the driving behavior or a combination thereof, and analyzes the contextual parameters based on statistical techniques, machine learning, artificial intelligence, traditional driving guidelines, or a combination thereof.” in Paragraph [0028] and “…the system 100 may collect, in real time, a plurality of contextual parameters associated with a user operating one or more vehicles. By way of example, one or more contextual parameters may include the identity of the driver, the driver's driving history and credit score, vehicle information, geographic location, typical routes travelled or areas covered while driving, weather, local driving laws, and percentage compliance of those laws among the local population. The system 100 may further classify the driving behavior of the user based on the collected contextual parameters, where the classified driving behavior corresponds to operation of the one or more vehicles by the user. The system 100 may then generate a driving profile for the user according to the classification. An automotive support platform 101 within the system 100 may implement the above functionality. The automotive support platform 101 may be linked to a service provider network 109. The service provider network 109 may be connected to a telephony network 111, a wireless network 113, a data network 115, or a combination thereof.” in Paragraph [0020]), the one or more estimated safe driving characteristics of the driver being further estimated by monitoring sensor data from one or more sensors (See “The automotive support platform 101 may continually update a user's driving profile and/or driving score based on the incoming data from the driving behavior. For example, if the automotive support platform 101 initially gave a driver a good driving score based on the first five minutes of a trip, but then the driver exceeds the speed limit during the next five minutes of the trip, the automotive support platform 101 may update the initial driving score and change the driving score to reflect the riskier driving with a lower driving score.” in Paragraph [0029], “Additionally, telematics device 107 may include, but is not limited to, Global Positioning System (GPS) technology integrated with computers and mobile device communications technology in automotive navigation systems; interface to on-board diagnostic standard digital communication port in automobiles that provide real-time data; integrated hands-free cell phones, ... Accordingly, telematics device 107 may acquire and relay information regarding the operation of one or more vehicles (e.g., vehicles operated by a user) to one or more elements of the system 100, such as the automotive support platform 101. Such information acquired by the telematics device 107 may include, for example, vehicle speed, breaking characteristics, tachometer readings, odometer readings, travel direction, engine information (e.g., oil level, whether maintenance is required, temperature reading, etc.), and other general information regarding the operation of a vehicle, such as levels of fluids (e.g., coolant, fuel, wiper fluid, etc.).” in Paragraph [0023], and also see “When the automotive support platform 101 detects that the driver has chosen an abnormal route, this event may cause the automotive support platform 101 to note there might be a problem with the vehicle or the driver's usual level of attentiveness may be compromised. The automotive support platform 101 may monitor the driver's wake or emotional state via a brain-computer interface (BCI) chip, galvanic skin response (GSR) sensors, muscle electromyography (EMG) sensors, heartbeat electrocardiography (ECG or EKG) sensors and other biosensor inputs within UDs 105 or telematics device 107. Automotive support platform 101 may detect, by one or more sensors, associated with a UD 105 operated by the user, emotional or waking state of the user, and associate the detected state of the user with the driving behavior, the driving profile, or a combination thereof.” in Paragraph [0035]).
Although Clark evaluates driving records of borrowers in order to assess risk for insurance purposes (See “The system also facilitates the borrowing of cars by providing liability, property damage, collision, comprehensive, theft, and other insurance coverage for the car and the borrower underwritten by a third party insurance carrier and that automatically is in force when the borrower is driving the car.” in Paragraph [0038], “Typically, insurance on a private car covers the owner's liability, collision damage, theft loss, and certain other risks.” in Paragraph [0039], and “As a borrower, the user provides contact information and her driver's license information when she becomes a member. The system receives information pertaining to the driving record of the borrower.” in Paragraph [0042]), Clark does not explicitly mention a “driver safety score”. However, Raman teaches determining, via a driver score model and based on the one or more estimated safe driving characteristics of the driver, a driver safety score indicating an estimated risk of an accident involving the driver (See “According to one embodiment, the automotive support platform 101 is capable of determining a driving profile, which may include a driving score. The automotive support platform 101 may update the driving profile and/or driving score in real time or near real time.” in Paragraph [0027] wherein the “driving score” is considered to be the “driver safety score”, “The automotive support platform 101 is capable of outputting driving profiles determined by risk analysis from multiple facets of the driver's life, which consolidate the context of driving behavior as a collation of driving habits alongside lifestyle behaviors, such as credit score maintenance. After applying the risk analysis, the automotive support platform 101 then combines linear regression and an artificial neural network model capable of multiple inputs to generate a real time and/or near real time scoring service and predictive scorecard.” in Paragraph [0028], “The driving score module 207 creates a risk profile based on the contextual driver information received from the context manager 205 via the communication interface 203. The driving score module 207 may eventually determine a driving score based on the risk profile.” in Paragraph [0038], and also see “The automotive support platform 101 may utilize these driving rules as guidelines by which to measure the quality and safety of the driver's operation of the vehicle based on the contextual parameters. By way of example, the driving behavior may be classified as safe or not safe. The driving behavior may also have finer granularity, such as safe, average, and not safe, and the like.” in Paragraph [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared vehicle support platform of Clark to include estimating, via a driver characteristic model and based on information associated with the driver, one or more estimated safe driving characteristics of the driver, determining a driver safety score based on the one or more estimated safe driving characteristics of the driver, and the one or more estimated safe driving characteristics of the driver being further estimated by monitoring sensor data from one or more sensors, as taught by Raman, in order to provide advantage of enhancing driver approval information.
Clark in view of Raman does not explicitly teach “online web browsing information associated with the driver”; however, Khoury teaches online web browsing information associated with the driver (See “In one example embodiment, native route-based categories of profiles can be called “high mileage,” “outdoorsy,” “commute time mostly on highways,” “weekend trip fan,” “goes weekly to low income strip malls”). Route-based native profiles are different from profiles that can be obtained from the knowledge of online browsing activity. If, however, the profiles are merged or synchronized with online browsing information, route-based native profiles can be both confirmed and also nuanced, and the classification of the driver can be made more accurate (e.g., in the example above, even though the person above could appear as a young working person with modest income, an online view of web browsing activity may indicate heavy studying in the medical field, thus making that individual's long term earning potential very high.)” in Paragraph [0073] and “The device may be a mobile computing device, in which case a profile of the driver can be created based on the driver's use of the mobile device and the encoded driving information. Socio-demographic or potential interests for products and services can be associated with the profile of the driver based on the driving information, and, based on the socio-demographics and interests, the driver can be associated with corresponding advertising categories used by online advertiser networks and exchanges. The driver's activity on the mobile device and the routes driven by the driver and locations visited can be synchronized with the driver's virtual activity on internet browsers to represent, in the profile of the driver, web sites visited using the browser and physical establishments visited or driven by that are associated with the typical route segments to categorize the driver in an advertising category to be used by advertisement providers.” in Paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared vehicle support platform of Clark in view of Raman to include online web browsing information associated with the driver, as taught by Khoury, in order to make the classification of the driver more accurate (See Paragraph [0073] of Khoury).
Although Clark teaches selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on one or more safety features of the subset of the plurality of available vehicles as described above, Clark in view of Raman and Khoury does not explicitly teach selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on the driver safety score. However, Lohmeier teaches selecting, from a plurality of available vehicles, a subset of the plurality of available vehicles based on the driver safety score ... (See “The vehicle request specifies a vehicle rating level used by the rating server 145 to filter the set of potentially available vehicles for the rated user... The user is uniquely identified in the system for purposes of retrieving user rating information for purposes of assigning a rating to the requesting user. Thus two applicable ratings-based filters arise from each vehicle request from a rated user: (1) a vehicle filter that renders a list of potentially responsive vehicles; and (2) a user filter that disqualifies potentially responsive vehicles based upon user rating-based limitations specified for individual ones of the responsive vehicles.” in Paragraph [0105] and “The presence of user ratings enables a car owner/lender to ensure that a primary borrower only allows a suitable/desirable secondary borrower to nest vehicle sharing. For example, the car owner/lender may specify a particular rating requirement/threshold for any secondary borrow (a rating level that may in fact differ from a rating requirement for a primary borrower).” in Paragraph [0027]).
The combination of the claim limitations is being considered obvious since one of ordinary skill in the art would have been capable of applying this known technique of Lohmeier (filtering technique) to a known device (method or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use filtering technique of Lohmeier to improve the selection process of a subset of the plurality of available vehicles of Clark in view of Raman and Khoury.
Regarding Claim 2, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claim 1 as described above. Clark also teaches determining information indicating one or more safety features for each of the plurality of available vehicles, wherein the selecting of the subset of the plurality of available vehicles is further based on the information indicating the one or more safety features (See “In some implementations, the car provided for borrowing has to meet certain criteria, such as age of the car, mileage on the car, and the functionality of the car. For example, the car can be required to be no more than eight years old and have been driven fewer than 85,000 miles. Further, cars can be required to be safe, well maintained, and fully functional. Once approved, the device that communicates with the server system and provides access to borrowers is installed in the car.” in Paragraph [0057]).
Regarding Claim 3, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claims 1 and 2 as described above. Clark in view of Raman and Khoury does not explicitly teach; however, Lohmeier teaches wherein the information indicating the one or more safety features is a safety score (See “FIG. 2A provides an exemplary set of data element types corresponding to measurements acquired, processed and forwarded by the telematics unit 114 (either directly or via the shared vehicle server 145) to the multi-user vehicle database and query engine 109. A column 200 identifies a measurement type. A column 210 identifies a description of when an event is generated to cause the acquisition of a value for the particular measurement type by the telematics unit 114 which thereafter forwards a measured value/event of the identified type for storage in the database and query engine 109. A column 220 identifies an entity type (vehicle, driver, or both) to which the measurement pertains.” In Paragraph [0059] and “Each of these, in some cases critical, readings is pertinent to vehicle operation, safety and maintenance.” in Paragraph [0060] wherein “these” represents parameter values (e.g., breaks overheating, worn brakes alert, fuel flow) shown in Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared vehicle support platform of Clark in view of Raman and Khoury to include a safety score which is the information indicating the one or more safety features of the vehicle as taught by Lohmeier, in order to find and provide safer vehicles.
Regarding Claim 4, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claims 1, 2, and 3 as described above. Clark in view of Raman and Khoury does not explicitly teach; however, Lohmeier teaches ranking the subset of the plurality of available vehicles based on the safety score of each vehicle of the subset of the plurality of available vehicles (See “By way of example, the server 145 applies a prioritization/selection criterion to the qualified vehicle requests to automatically generate a ranked set of matches between ones of the responsive vehicle availability records, which is then submitted to the requesting rated user.” in Paragraph [0107] and “The vehicle request specifies a vehicle rating level used by the rating server 145 to filter the set of potentially available vehicles for the rated user.” in Paragraph [0105]). It can be seen that the server 145 is capable of ranking the subset of the plurality of available vehicles based on the corresponding safety score of each vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared vehicle support platform of Clark in view of Raman and Khoury to include ranking the subset of the plurality of available vehicles based on the corresponding safety score of each vehicle as taught by Lohmeier, in order to provide more preferable safety based vehicle listings.
Regarding Claim 6, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claim 1 as described above. Clark also teaches determining information indicating a repair cost for each of the plurality of available vehicles, wherein the selecting of the subset of the plurality of available vehicles is further based on the information indicating the repair cost (See “The system also facilitates the borrowing of cars by providing liability, property damage, collision, comprehensive, theft, and other insurance coverage for the car and the borrower underwritten by a third party insurance carrier and that automatically is in force when the borrower is driving the car ... The cost of the insurance is determined based on usage (liability coverage, for example, is billed by the mile, and physical damage coverage is billed by the hour).” in Paragraph [0038], and “In some implementations, if a borrower gets into a minor accident (e.g. a scrape or minor dent) and can continue safely driving, the system can provide an incentive for the borrower to report the damage. For example, the system can reduce a deductible payment that will be charged by an insurance company.” in Paragraph [0051]).
Regarding Claim 9, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claim 1 as described above. Clark also teaches determining a cost per distance associated with each of the subset of the plurality of available vehicles (See “The cost of the insurance is determined based on usage (liability coverage, for example, is billed by the mile, and physical damage coverage is billed by the hour).” in Paragraph [0038] and “In some implementations, the reservations include driving mileage limits. For example, every hour of reserved time can include 20 miles of driving. For daily rates, the mileage limit can be a different, fixed amount, such as 160 miles. Borrowers can be charged at a rate, such as forty cents per mile, for each mile beyond the limit. In some implementations, the mileage rate varies with the rental rate. For example, each mile can be charged at a higher rate for cars that charge more per hour to rent.” in Paragraph [0055]), wherein the causing display of the user interface includes causing display of the cost per distance for each vehicle of the subset of the plurality of available vehicles (See “Borrowers are provided estimates of the rental cost for a reservation, but are billed after the borrower completes the reservation. The actual amount billed may vary depending on such things as penalties or early return of the car. The system provides an interface to view past invoices online.” in Paragraph [0053], “In some implementations, the reservations include driving mileage limits. For example, every hour of reserved time can include 20 miles of driving. For daily rates, the mileage limit can be a different, fixed amount, such as 160 miles. Borrowers can be charged at a rate, such as forty cents per mile, for each mile beyond the limit. In some implementations, the mileage rate varies with the rental rate. For example, each mile can be charged at a higher rate for cars that charge more per hour to rent.” In Paragraph [0055], and “The device 2600 communicates the number of miles driven to the communication server 2708 over GPRS or SMS, depending on what is available. The backend server 2702 determines if the borrower drove more than the allotted miles or longer than the reserved time (sharing period) and charges the original reservation costs plus any additional overage fees to the borrower.” in Paragraph [0143]).
Regarding Claim 10, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claim 1 as described above. Clark also teaches collecting driving data associated with use of a selected one of the subset of the plurality of available vehicles by the driver (See “As a borrower, the user provides contact information and her driver's license information when she becomes a member. The system receives information pertaining to the driving record of the borrower.” in Paragraph [0042] and “In some implementations, each car is subject to one or more vehicle condition reports, which allow borrowers to report damage on the vehicle. The vehicle condition reports can be provided and stored electronically or can be printed and stored in the car.” in Paragraph [0045]).
Clark does not explicitly teach; however, Raman teaches updating the driver safety score based on the driving data (See “System 100 may continuously update a driver of her driving in the form of a live and dynamic driving score with the use of devices impacted by the driver's real time behavior. System 100 may span more than one contextual parameter (e.g., credit score, driving history, etc.). The driving score includes risks associated with the driving behavior and a predictive element (based, at least in part, on the collected driving behavior).” in Paragraph [0019] wherein the “driver safety score” is considered to be the “driver safety score”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared vehicle support platform of Clark to include updating the driver safety score based on the driving data as taught by Raman, in order to determine more accurate rates for the borrowers (e.g. drivers).
Regarding Claim 11, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claim 1 as described above. Clark also teaches wherein, the one or more estimated safe driving characteristics are one or more of an age, gender, or zip code of the driver (See “In some implementations, borrowers under an age threshold are required to have their own insurance policy with a threshold coverage limit.” In Paragraph [0052]).
Clark in view of Raman does not explicitly teach; however, Khoury teaches the online web browsing information includes online behavior data (See “Route-based native profiles are different from profiles that can be obtained from the knowledge of online browsing activity. If, however, the profiles are merged or synchronized with online browsing information, route-based native profiles can be both confirmed and also nuanced, and the classification of the driver can be made more accurate (e.g., in the example above, even though the person above could appear as a young working person with modest income, an online view of web browsing activity may indicate heavy studying in the medical field, thus making that individual's long term earning potential very high.)” in Paragraph [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared vehicle support platform of Clark in view of Raman to include the online web browsing information that includes online behavior data, as taught by Khoury, in order to make the classification of the driver more accurate (See Paragraph [0073] of Khoury).
Claims 12-15 and 18-19 are system claims corresponding to method Claims 1-3, 6, and 9-10. All of the limitations in Claims 12-15 and 18-19 are found reciting the same scopes of the respective limitations in Claims 1-3, 6, and 9-10. Accordingly, Claims 12-15 and 18-19 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-3, 6, and 9-10, respectively set forth above. Additionally, Clark teaches a shared vehicle support platform comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the shared vehicle support platform to (See “In general, in an aspect, a car-sharing method includes, through an online site, enabling owners of cars to offer them for sharing at designated times and in designated locations, for money; through an online site, enabling borrowers of cars to arrange to borrow available cars at the designated times and in the designated locations, for money; centrally arranging for insurance automatically to apply to the sharing of the cars; and using information received from electronics about the locations and identities of the cars, to manage the execution of the sharing of the cars." in Paragraph [0007], “We use the term host (or manager) to include, for example, a party that is typically neither the owner nor the user or borrower of an asset that is subject to a sharing transaction but provides an online portal or platform or mode of use (such as the World Wide Web or client server applications running on mobile devices and mobile device servers) that enables owners and borrowers to initiate, manage, and complete sharing transactions electronically.” In Paragraph [0023], “FIG. 4 illustrates an example software architecture 400 of the system. In some implementations, the system includes of a server 402, a large number of user devices 426, and a large number of car devices 480.” in Paragraph [0064], and “The server 402 can also have hardware or firmware devices including one or more processors 412, one or more additional devices 414, computer readable medium 416 ...” in Paragraph [0065]).
Claim 20 is a product claim corresponding to method Claim 1. All of the limitations in Claim 20 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 20 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, set forth above. Additionally, Clark teaches one or more non-transitory computer readable media storing computer-executable instructions that, when executed by one or more processors of a shared vehicle service system, cause the shared vehicle service system to (See “FIG. 4 illustrates an example software architecture 400 of the system. In some implementations, the system includes of a server 402, a large number of user devices 426, and a large number of car devices 480.” in Paragraph [0064], “The server 402 can also have hardware or firmware devices including one or more processors 412, one or more additional devices 414, computer readable medium 416 ...” in Paragraph [0065], and “In some implementations, the server 402 stores resources, such as web pages and user account information. In some implementations, some or all of the resources are stored on a computer readable medium 416.” in Paragraph [0066]).
Claims 5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Raman, Khoury, Lohmeier, and Binion et al. (US PG Pub. No. 2015/0100505 A1; hereinafter "Binion").
Regarding Claim 5, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claims 1, 2, and 3 as described above. Clark in view of Raman, Khoury, and Lohmeier does not explicitly teach; however, Binion teaches wherein the safety score is further based on one or more dynamic conditions including weather, traffic, and/or time of day (See “The maintenance history data may indicate that a vehicle has a history free of frequent or severe maintenance/repair issues. However, the geopositioning data may indicate that the vehicle has primarily been driven in the “salt belt” region of the United States (a region where vehicles commonly encounter corrosion due to the use of road salt) ... In such an example scenario, the condition report server 102 may assess the condition of the vehicle as relatively low quality/value because of probable current and/or future issues caused by the driving environment and driving behavior.” in Paragraph [0030], and “In some implementations, the condition report server 102 may collectively or comparatively analyze the condition data to assess vehicle condition. For example, mileage data may indicate a relatively high mileage (e.g. 100,000 miles as compared with an average of 75,000 miles for cars of the same year), whereas geopositioning data may indicate that the vehicle is predominately driven in rural areas of the state of Arizona. Independently, the high mileage may indicate low quality or value. However, when combined with geopositioning data, from which one could infer mostly highway driving (i.e. rural driving) in a dry climate (Arizona), the condition report server 102 may more moderately assess the vehicle quality and value, in the example case.” in Paragraph [0032] wherein the “value” is considered to be the “safety score”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared vehicle support platform of Clark in view of Raman, Khoury, and Lohmeier to include safety score that is based on one or more dynamic conditions as taught by Binion, in order to obtain more accurate safety scores.
Regarding Claim 7, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claims 1 and 6 as described above. Although Clark considers the repair cost of the vehicle in determining the cost of the rental car insurance (See “The cost of the insurance is determined based on usage (liability coverage, for example, is billed by the mile, and physical damage coverage is billed by the hour).” in Paragraph [0038] and “In some implementations, if a borrower gets into a minor accident (e.g. a scrape or minor dent) and can continue safely driving, the system can provide an incentive for the borrower to report the damage. For example, the system can reduce a deductible payment that will be charged by an insurance company.” in Paragraph [0051]), Clark does not explicitly mention “a repair cost score”.
Clark in view of Raman, Khoury, and Lohmeier does not explicitly teach; however, Binion teaches wherein the information indicating the repair cost is a repair cost score (See “Returning to FIG. 4, the condition data, retrieved from a vehicle condition database, is analyzed to assess the condition of the vehicle and correlations between changes in the condition of the vehicle and vehicle operation by an operator identified in the vehicle operator enrollment (block 306), in an implementation. For example, the condition report server 102 may analyze the condition data to assess the condition, and changes in the condition, of the vehicle in relation to quality and value (e.g. maintenance, longevity, cost of ownership, mechanical operation, aesthetic condition, etc.).” in Paragraph [0029] and “In some implementations, the condition report server 102 may compare the correlations assessed at block 306 to a plurality of other assessments and/or reference data to determine a relative score or grade for the vehicle operator. For example, the score or grade for the vehicle operator may be a number between one and one hundred representing the relative correlation between the operation of a vehicle by the vehicle operator and changes in vehicle condition.” in
Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared vehicle support platform of Clark in view of Raman, Khoury, and Lohmeier to include a repair cost score as taught by Binion, in order to provide a true cost based pricing to the borrowers (e.g. drivers).
Claim 16 is system claim corresponding to method Claim 7. All of the limitations in Claim 16 are found reciting the same scopes of the respective limitations in Claim 7. Accordingly, Claim 16 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 7, respectively set forth above.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Raman, Khoury, Lohmeier, and Humble et al. (US PG Pub. No. 2014/0089208 A1; hereinafter "Humble").
Regarding Claim 8, Clark in view of Raman, Khoury, and Lohmeier teaches all the limitations of Claims 1 and 6 as described above. Clark in view of Raman, Khoury, and Lohmeier does not explicitly teach; however, Humble teaches ranking the subset of the plurality of available vehicles based on the repair cost of each vehicle of the subset of the plurality of available vehicles (See “For example, in an embodiment, the seller can enter a reconditioning budget. The reconditioning management solution can then identify all of the possible repairs or combinations of repairs that can be made within the reconditioning budget and provide a list of the repairs or combinations of repairs ranked by how much they improve the overall value or profitability of the vehicle. In this manner, the seller can simply look at the list of repairs or combinations of repairs and decide what repairs or combinations of repairs they prefer.” in Paragraph [0012] and “In some instances, the repairs or combinations of repairs can be listed and ranked by the cost associated with each. In other instances, the repairs or combinations of repairs can be ranked based on the number of individual repairs necessary to meet and/or exceed the target value and/or profitability of the vehicle. In still other instances, the seller can enter a reconditioning budget and a target overall value and/or profitability of a vehicle, with the reconditioning management solution determining and ranking the repairs or combinations of repairs that meet and/or exceed the entered parameters.” in Paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared vehicle support platform of Clark in view of Raman, Khoury, and Lohmeier to include ranking the subset of the plurality of available vehicles based on the corresponding repair cost of each vehicle as taught by Humble, in order to provide more preferable budget based listings.
Claim 17 is system claim corresponding to method Claim 8. All of the limitations in Claim 17 are found reciting the same scopes of the respective limitations in Claim 8. Accordingly, Claim 17 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 8, respectively set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628